DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 2/26/2021.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
• Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “generating a masked text sequence by replacing a token of an input text sequence with a masked token, for one or more tokens of the input text sequence; predicting one or more masked tokens of the masked text sequence using the machine learning based model; generating a predicted text sequence by replacing masked tokens of the masked text sequence with tokens predicted by the machine learning based model; using the machine learning based model as a classifier to discriminate between replaced tokens of the predicted text sequence and original tokens of the input text sequence; and adjusting the set of parameters of the machine learning based model based on an accuracy of prediction of masked tokens and an accuracy of classification of tokens using the machine learning based model” as cited in claim 1. The same also applies to claims 9 and 17 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674